Title: Boston Feby. 1763.
From: Adams, John
To: 


       This day learned that the Caucas Clubb meets at certain Times in the Garret of Tom Daws, the Adjutant of the Boston Regiment. He has a large House, and he has a moveable Partition in his Garrett, which he takes down and the whole Clubb meets in one Room. There they smoke tobacco till you cannot see from one End of the Garrett to the other. There they drink Phlip I suppose, and there they choose a Moderator, who puts Questions to the Vote regularly, and select Men, Assessors, Collectors, Wardens, Fire Wards, and Representatives are Regularly chosen before they are chosen in the Town. Uncle Fairfield, Story, Ruddock, Adams, Cooper, and a rudis indigestaque Moles of others are Members. They send Committees to wait on the Merchants Clubb and to propose, and join, in the Choice of Men and Measures. Captn. Cunningham says they have often solicited him to go to these Caucas, they have assured him Benefit in his Business, &c.
       Proprietors of Wrentham v. Metcalf.
       2 Levinz. Scroaggs Scroggs C.J. It ought not to be a general Rule, that Members of Corporations shall or shall not be a Witness. But where the Interest is inconsiderable they may.
       Thatcher. It is a Rule that the Heir apparent shall not tho a Remainder man shall be admitted because the last has no present Interest. A Guardian shall not be a Witness in Cause for his Ward because he is Party to the suit.
       
       Auchmuty. Proprs. Worcester v. Gates, the Inhabitants of Worcester were Admitted on Argument.
      